Exhibit 10.28
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into by and
between the undersigned Neenah Enterprises, Inc. and its related entities
(“Company”) and the undersigned, Tim Koller, as an individual (“Consultant” or
“Koller”).
     WHEREAS, Koller will be retiring as Vice President Construction Sales of
the Company in October of 2008; and
     WHEREAS, the Company desires thereafter to retain the services of Koller
for a period of time as a consultant in order to provide transitional assistance
to the Company regarding responsibilities previously performed by Koller in his
role of Vice President Construction Sales and to further provide consultative
efforts to the Company for the purposes of furthering and developing the
business; and
     WHEREAS, Koller is desirous of entering into such an arrangement,
     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties mutually agree as follows:
     1. PERFORMANCE BY CONSULTANT:
     A. AVAILABILITY: Consultant agrees to provide consultative services to the
Company during the term of this Agreement. The specific schedule of availability
and the compensation arrangements associated with same are outlined in 2. below
(Compensation).
     B. REPORTING: The Consultant shall report directly to the president of the
Company, Robert Ostendorf or his designee.
     2. COMPENSATION:
     The Consultant will be paid $10,000 per month during the term of this
Agreement in addition to any supplemental daily fees as defined below.
     In exchange for this payment of $120,000, the Consultant agrees to provide
ten (10) days of consultative services to the Company per month of this
Agreement. If the Consultant is required to spend more than ten (10) days in any
one month in order to provide consultative services, the Consultant shall be
paid for each supplemental additional day the sum of $1,500.
     The Company will additionally reimburse the Consultant for all necessary
expenses associated with the performance of his duties including lodging, meals
and travel if same is required to provide said services.
     The Consultant agrees to provide the Company with a reasonable itemization
including receipts if requested to substantiate all business related expenses.
     3. TAXES:

  (a)   Income Taxes. Consultant shall pay all taxes and fees (including
penalties and interest) imposed by any Federal, Provincial, State or local
government on account of the receipt of income by Consultant for Services
rendered under this Agreement. Company shall, as required by law, provide
Consultant with IRS Form 1099 (US).     (b)   Insurance and Indemnification. The
Company hereby agrees to ensure and to indemnify and hold harmless the
Consultant from any and all claims and causes of action arising out of the
performance of his duties for the Company as a Consultant to the same extent
that it ensures and indemnifies its officers and directors.

1



--------------------------------------------------------------------------------



 



  (c)   Use of Automobiles. The Company agrees to allow the Consultant to
continue to use the corporate vehicle that had been assigned to him during the
course of his prior employment with the Company for the period of this
Consulting Agreement. Additionally, the Company agrees to continue to provide
applicable auto insurance coverages during the term of this Agreement as was
provided during the course of Consultant’s employment with the Company. Company
shall be responsible for all regular maintenance associated with the use of this
automobile.

          The Consultant shall be provided authorization to continue to use the
Company gas credit card to provide payment for automobile expenses including
fuel.
          The Company further agrees that at option of the Consultant it shall,
upon expiration of the Consulting Agreement, transfer title to the corporate
vehicle that has been assigned to him to utilize during the term of the
Consulting Agreement consistent with the Corporate policy that applies to
transferring such vehicles to executives.
     4. TERM OF AGREEMENT:
     The term of this Agreement shall be for one (1) year commencing upon
October 1, 2008 and expiring October 1, 2009.
     5. REASONABLE EFFORTS:
     Consultant shall perform Services and consultative efforts in compliance
with all applicable laws and regulations and further shall make every reasonable
effort to perform Services hereunder in a prompt, competent and diligent manner
consistent with Company’s standards.
     6. PROPRIETARY RIGHTS:
     Consultant agrees that all information, discoveries, inventions,
improvements, strategies or overall business plan concepts arising from the
services Consultants provides herein under this Agreement, shall be the sole
property of the Company.
     7. ENTIRE AGREEMENT:
     This Agreement sets forth the entire agreement between the parties hereto
with respect to the consulting relationship. This Agreement may not be changed
orally, but only by an agreement in writing signed by the parties hereto.
     8. GOVERNING LAW:
     This Agreement shall be governed for all purposes by the laws of the State
of Wisconsin. If any provision of this Agreement is declared void, such
provision shall be deemed severed from this Agreement which shall otherwise
remain in full force and effect. Proper venue for any actions arising out of the
breach of this Agreement shall be in a court of competent jurisdiction within
Outagamie County, State of Wisconsin.
     9. AGREEMENT:
     The Consultant, by his signature hereto, confirms the following:

  (a)   the Consultant has an employer identification number and/or social
security number.     (b)   the Consultant by this Agreement will operate under a
contract to perform specific services for specific amounts of money under which
Consultant controls the means of the performance of services work.     (c)   the
Consultant will receive compensation for work or services performed under this
contract.

2



--------------------------------------------------------------------------------



 



  (d)   the Consultant agrees that whether or not he makes a profit or loss to
perform the work outlined is entirely his responsibility.

     10. RENEWAL:
     This Agreement upon its expiration may be renewed upon terms mutually
agreeable to the parties providing same is reduced to writing and signed by the
parties hereto.
     11. CONFIDENTIALITY:
     During the course of providing services, it is possible that the Consultant
will obtain information that is considered to be confidential and proprietary
information of the Company. Such information may include, but is not limited to,
compositions, specifications, formula, designs, manufacturing processes,
programs, systems, products, patent applications, marketing, business and other
commercial information. Consultant agrees to maintain as confidential all
confidential information received or obtained as a result of the services
provided for a period of five (5) years from the date on which the Consultant’s
services are terminated. At no time shall such confidential information be
disclosed to any third party without the prior written consent of the Company.
     12. NON-COMPETITION:
     The Consultant hereby agrees that during the term of his Consultant
relationship and for a period of one (1) year upon the cessation of said
relationship, the Consultant shall not directly or indirectly, work as an
employee or a consultant on behalf of a competitor of the Company, in a capacity
wherein he would provide any comparable consultative services to the competitor
that he provided to the Company during the period of the Consultant
relationship.
     This provision relating to non-competition is not designed to prevent the
Consultant from becoming employed or providing services to a competitor so long
as said employment or consultative effort does not result in the Consultant
providing the same or similar services to the competitor that he provided to the
Company during the period of his Consultant relationship with the Company.
     Furthermore, this restriction on employment is limited geographically only
to those competitors who are compete within the continental United States and
who have competed during the period of the consulting agreement or during the
three (3) year period prior to the execution of this Agreement.
     13. TERMINATION OF THE AGREEMENT PRIOR TO OCTOBER 1, 2009:
     Notwithstanding any provisions to the contrary herein, this Agreement may
be terminated prior to its expiration date of October 1, 2009 based upon any of
the following:

  (a)   This Agreement may be terminated by mutual agreement at any time prior
to its expiration date providing the parties agree to do so in writing.     (b)
  Either party may terminate this Agreement prior to its expiration date by
providing a written ninety (90) day notice of same. In the event such notice is
given by either party, then the Company shall nevertheless remain obligated to
pay the Consultant all payments due but only through the ninety (90) day notice
period. Likewise, the Consultant shall be responsible to fulfill his normal
duties during this ninety (90) day notice period.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
12 day of August, 2008.

          Neenah Enterprises, Inc.    
 
       
By:
  /s/ Robert Ostendorf
 
Robert Ostendorf    
 
  President    
 
        Consultant    
 
        /s/ Tim Koller           Name: Tim Koller    

4